Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 03/16/2020, 08/17/2021 and 03/02/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly  pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.

Claim 1 is recite “between” and “below”. Since how it’s been viewed is not defined, it is vague and indefinite. Refer EP search opinion. “The relative terms "below", "between" used, for example" in claim 1 have no well-recognized meaning and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear (Article 84 EPC).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (EP 2398136 Al) in view of CHO et al. (US 2015/0323756 A1).
 	Pertaining to claim 21, Sato et al. discloses A motor controller (see paragraph [0032-0055) comprising: a substrate (11); a controller housing (5,6) disposed on the substrate (11); a common-mode (CM) filter unit (13) disposed between the substrate (11) and the controller housing (18); a differential-mode (DM) filter unit (14) disposed below the CM filter unit (13); a controller cover (16) disposed between the substrate (11) and the DM filter unit (14); a power module unit (15) disposed between the substrate (11) and the controller cover (16); and a connector unit (19, 20) coupled to the substrate (11), wherein the power module unit (15) includes a power module (see figs. 2-3) and 
  	But, Sato et al. does not explicitly teach a mold unit surrounding the power module, and wherein the mold unit includes a boss part protruding from one side thereof.  
 	However, Cho et al. teaches a mold unit surrounding the power module, and wherein the mold unit includes a boss part protruding from one side thereof (see paragraph [0023], lines 5-8).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a mold unit surrounding the power module, and wherein the mold unit includes a boss part protruding from one side thereof in the device of Sato et al. based on the teachings of Cho et al in order to provide components used in the optical lens are formed by an injection molding process, it is relatively simple to manufacture and assemble the components of the optical lens. 


 	Pertaining to claim 22, Sato et al. discloses, wherein the power module includes: a power module body (15); a first pin (19) coupled to one side of the power module body (15); and a terminal part (20) coupled to the other side of the power module body (15), and wherein an end portion of the first pin (19) is coupled to the substrate (11). 
 
 	Pertaining to claim 23, Sato et al. as modified by CHO et al. further discloses, wherein the terminal part (20) includes: two first power module terminals (19) protruding toward an outside of the mold unit (see paragraph [0023], lines 5-8 of Cho et al.) from the other side of the power module body (15 of Sato et al.); and three second power module terminals (20-22 of Sato et al) each having one side connected to the other side of the power module body (15 of Sato et al). 
 
 	Pertaining to claim 24, Sato et al. as modified by CHO et al. further discloses, wherein each of the second power module terminals (21-22 of Sato et al) includes: a body having one side end portion connected to the power module body (15); an end portion bent at the other side end portion of the body and disposed inside the boss part; and a hole formed in the end portion (see paragraph [0023], lines 5-8 of Cho et al.).  

 	Pertaining to claim 25, Sato et al. as modified by CHO et al. further discloses, wherein the boss part (5) is branched into three parts from the mold unit, (see paragraph [0023], lines 5-8 of Cho et al.).

 	Pertaining to claim 26, Sato et al. as modified by CHO et al. further discloses, wherein the boss part protrudes (see paragraph [0023], lines 5-8 of Cho et al.)
 toward the substrate (11 of Sato et al., and wherein the other side of the second power module terminal is disposed to be exposed inside the boss part.  

 	Pertaining to claim 27, Sato et al. as modified by CHO et al. further discloses, wherein a space (5) is formed at the inside of the boss part, (21-22 of Sato et al) and wherein the space is formed to pass through from a lower portion to an upper portion of the boss part (21-22 of Sato et al).
 
 	Pertaining to claim 28, Sato et al. discloses, wherein a protruding part protruding downward is further formed at a lower end of the boss part, (21-22 of Sato et al).

 	Pertaining to claim 29, Sato et al. discloses the claimed invention except, wherein a width of one side of the mold unit on which the boss part is formed is less than a width of the other side of the mold unit disposed to face the one side.  
However, It would have been on obvious matter of design choice to wherein a width of one side of the mold unit on which the boss part is formed is less than a width of the other side of the mold unit disposed to face the one side, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Pertaining to claim 30, Sato et al. as modified by CHO et al. further discloses, wherein one side of the first power module terminal (19), which protrudes toward the outside of the mold unit, protrudes downward, (see paragraph [0023], lines 5-8 of Cho et al.)

 	Pertaining to claim 31, Sato et al. as modified by further discloses, wherein the power module body (15 of Sato et al.) further includes a protruding region protruding (see paragraph [0023], lines 5-8 of Cho et al.) from one side thereof, and wherein the protruding region is disposed between the first power module terminals (19).  

 	Pertaining to claim 32, Sato et al. discloses, wherein the other side of the first power module terminal (19) is connected to the protruding region (see paragraph [0023], lines 5-8 of Cho et al.).

 	Pertaining to claim 36, Sato et al. discloses A motor assembly (see paragraph [0032-0055) (5) comprising: a motor controller; and a motor, wherein the motor controller includes: a substrate (11); a controller housing (5) disposed on the substrate (11); a common-mode (CM) filter unit (13) disposed between the substrate (11) and the controller housing (5); a differential-mode (DM) filter unit (14) disposed below the CM filter unit (13); a controller cover (16) disposed between the substrate (11) and the DM filter unit ((14); a power module unit (15) disposed between the substrate (11) and the controller cover (16); and a connector unit (19) coupled to the substrate (11), wherein the power module unit (15) includes: a power module; and 
 	But, Sato et al. does not explicitly teach a mold unit surrounding the power module, and wherein the mold unit includes a boss part protruding from one side thereof.  
 	However, Cho et al. teaches a mold unit surrounding the power module, and wherein the mold unit includes a boss part protruding from one side thereof (see paragraph [0023], lines 5-8).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a mold unit surrounding the power module, and wherein the mold unit includes a boss part protruding from one side thereof in the device of Sato et al. based on the teachings of Cho et al in order to provide components used in the optical lens are formed by an injection molding process, it is relatively simple to manufacture and assemble the components of the optical lens. 


Allowable Subject Matter

7. Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Claims 33 is allowed.
Referring to claim 33, the specific limitations of a substrate disposed below the power module unit; and a first connector and a second connector each having one side disposed on the substrate through the controller cover, wherein the power module unit includes: a bracket; and a power module disposed between the bracket and the controller cover, and wherein one surface of the power module is pressed against the controller cover, which is made of a metal material, by the bracket. Claim 34-35 depend from claim 33 and is therefore allowed for at the same reasons.

Referring to claim 37, the specific limitations wherein the motor includes a rotation shaft, a rotor disposed outside the rotation shaft, a stator disposed outside the rotor, a bus bar disposed above the stator, a motor housing accommodating the rotor, the stator, and the bus bar, and a BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/cfsApplication No.: NEWDocket No.: 5934-0246PUS1 Page 8 of 9 motor cover disposed on an opening of the motor housing, wherein the bus bar includes a bus- bar body and a bus-bar terminal, and wherein the power module includes a power module body, a first pin coupled to one side of the power module body, two first power module terminals arranged to protrude downward from the other side of the power module body, and three second power module terminals each having one side connected to the other side of the power module body, wherein one side of the bus-bar terminal is coupled to a hole of the second power module terminal. Claim 38-39 depend from claim 37 and is therefore allowed for at the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848